Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation “calculating relation formulas” is not have a written description such that one skilled in the art would be able to understand the written description of relation formulas.  The applicant supplies no formulas or examples of such formulas.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation “heat exchange performance of the entire heat exchanger under non-uniform velocity can be accurately assessed just depending on the performance of a single fin under various working conditions, so that related performance parameters of the heat exchanger under the non-uniform velocity can be obtained by calculating the performance of the heat exchanger under uniform velocity” does not have a written description such that one skilled in the art would be able to understand apply the claim limitation.  The applicant supplies no formulas or examples of such formulas for a single fin or what the related performance parameters are that would be obtained.  The limitation/statement of a single fin is only mentioned once in paragraph 009, which is merely a restatement of this claim, no other mention in the specification limits or describes using a single fin as a basis.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation “the rationality of face velocity distribution can be inspected, so as to offer certain guiding suggestions for the velocity of the heat exchanger and the arrangement of internal parts, and to provide reference for the optimization of the shape of the heat exchange” does not have a written description such that one skilled in the art would be able to understand the written description of the claim.  The applicant supplies no written description for how the rationality is determined or calculate, what the certain suggestions are or could be, or how they are determined, or how the shape of the heat exchanger could be modified to optimize is determined or calculated.
Claims 2-5 are rejected for dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  A list of known errors is below, examiner notes that other possible errors/issues may exist that may not be clear until the below issues are resolved. Examiner notes the claims remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon.
The term “improving” in the preambles of the claims is a relative term which renders the claim indefinite. The term “improving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further claim 1 includes no mention of a step of actually improving.
Throughout the claims applicant mixes use of “finned tube heat exchanger” and “heat exchanger” making it unclear if applicant is referencing two separate heat exchanges or means to only have the single heat exchanger.  Applicant should review claims to make certain terms are used consistently and have proper antecedent basis throughout.
In claim 1, the term “of face velocity non-uniformity”, specifically “of face” is unclear language.  This language appears on 3 and 9.  It isn’t clear if applicant meant “of a face”/” of the face” or “a face”/”the face”.
 In claim 1, “is change”  in line 8 is unclear and grammatical unclear and an idiomatic error that is unclear in what is meant.
In claim 1, “for the quantity of exchange channels” in line 14 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “for a quantity of exchange channels”.
In claim 1, “the maximum value” in line 18 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “a maximum value”.
In claim 1, “the minimum value” in line 18 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “a minimum value”.
 In claim 1, “between face velocity” in line 21 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “between a face velocity”.
In claim 1, “the air side average heat exchange coefficient” in line 1 page 2 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “an air side average heat exchange coefficient”.
In claim 1, “the j<th> heat exchange unit” in line 5 page 2 has insufficient antecedent basis for this limitation in the claim.  It is unclear if applicant is trying to claim a different heat exchanger or the previously claimed “finned tube heat exchanger”/ “heat exchanger” or a new heat exchanger.
The claim 1, the claim language “(provided that the heat exchange units are in linear distribution)” of line 5-6 page 2 makes it unclear if this is optional or conditional language.
In claim 1, “the heat exchange units” in line 5-6 page 2 has insufficient antecedent basis for this limitation in the claim.  It is unclear what heat exchangers are being referenced with this.
In claim 1, “to heat exchange amount” in line 9-10 page 2 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “to a heat exchange amount”.
In claim 1, “for a heat exchange amount” in line 16 page 2 and again in line 18 page 2 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “for the heat exchange amount”.
The phrase “each cell under uniform velocity after the heat exchanger is equally divided” is unclear to one skilled in the art.  The equally divided limitation can be interpreted many ways by one skilled in the art making it indefinite.  For instance, is it merely the area of the heat exchanger that is divided or is it the flow amounts, or is it requiring an actual physical dividing of the heat exchanger.  Further it is unclear if the diving has any limits on it for example does it matter if it is divided into 2 parts vs 4 parts vs 100 parts. 
In claim 1, “the heat resistance” in line 21-22 page 2 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “a heat resistance”.
In claim 1, the term “for air side heat resistance” and “and air side heat resistance” in lines 3 and 4 of page 3 respectively have insufficient antecedent basis .  it appears they should properly be  “for an air side heat resistance” and “and the air side heat resistance”.
In claim 1, “for air side inlet temperature” in line 5-6 page 3 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “for an air side inlet temperature”.
In claim 1, “and air side inlet/outlet” in line 6 page 3 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “and an air side inlet/outlet”.
In claim 1, the limitations of “an average air velocity condition” is unclear to one skilled in the art.  The specification and claim do not inform one skilled in the art what an average air velocity condition would be or how it is determined.  Examiner notes that based upon the specification and claims this is NOT the average air velocity but some unclear “condition” about it (not clear if it is temperature/pressure/a setting of the heat exchanger/etc.).  
Claim 1 limitation “calculating relation formulas” would be indefinite to one skilled in the art.  The claim and specification don’t make clear if this is merely determining what these formulas or actually calculating through the formulas, further the specification and claims do not make clear what these formulas are for one skilled in the art.
Regarding claim 1, the phrase "namely" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  This language is being considered the equivalent to “such as” language and does not make it clear if this required or optional.
Claim 1 limitation “reflecting the relation formulas in a rectangular plane coordinate system” would be indefinite to one skilled in the art, specifically “ reflecting the relationship formulas” is unclear as it does not make clear if applicant merely requires the formulas somehow represented on the claimed plane coordinate system or the results of such represented on the claimed plane coordinate system.  
Claim 1, claim language of “it is indicated that the influence of the non-uniform face velocity” language is indefinite, specifically the term “indicated” does not make clear to one skilled in the art what is required for the “indication”.  The indication is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “quite small” in claim 1 is a relative term which renders the claim indefinite. The term “quite small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to one skilled in the art what level or degree of measurement is required to meet the limitation of “quite small”.
The term “a certain velocity deviation range” in claim 1 is a relative term which renders the claim indefinite. The term “a certain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to one skilled in the art what level or degree of measurement is required to meet the limitation of “a certain velocity deviation range” how this range is determined or measured.
In claim 1, “with increase in velocity deviation” in line 15 page 3 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “with an increase in velocity deviation” or “with an increase in a velocity deviation”.
The term “a certain degree” in claim 1 is a relative term which renders the claim indefinite. The term “a certain degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to one skilled in the art what level or degree of measurement is required to meet the limitation of “a certain degree” how this range or value is determined or measured.
The term “a performance serious degradation” in claim 1 is a relative term which renders the claim indefinite. The term “serious” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to one skilled in the art what level or degree of measurement is required to meet the limitation of “a performance serious degradation” how this range or value is determined or measured.
In claim 1, “upon conclusion obtained” in line 20 page 3 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “upon a conclusion obtained”.
The term “upon conclusion obtained in step 4” in claim 1 is unclear and indefinite to one skilled in the art as step 4 does not specify a specific result as “a conclusion” the specification or claim do not provide a standard for ascertaining what value or outcome is considered the “conclusion obtained in step 4”.
In claim 1, “of various face velocity distribution” in line 22 page 3 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “of a various face velocity distribution” or “of various face velocity distributions”.
Claim 2 recites the limitation "heat exchange loss factor" in ln 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears it should properly be "heat exchange amount loss factor".
The term “quite small” in claim 3 is a relative term which renders the claim indefinite. The term “quite small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to one skilled in the art what level or degree of measurement is required to meet the limitation of “quite small”.
The term “becomes obvious” in claim 3 is unclear and indefinite to one skilled in the art as claim 3 does not specify a specific result as “becomes obvious” the specification or claim do not provide a standard for ascertaining what value or outcome is considered or required to result in “become obvious”.
In claim 3, “in exponential attenuation” in line 7 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “in an exponential attenuation”.
The term “presented in exponential attenuation” in claim 3 is unclear and indefinite to one skilled in the art as what this presentation is supposed to be or how exponential attenuation  is presented or determined as claimed.  The specification or claim do not provide a standard for ascertaining what value or outcome is considered the “presented in exponential attenuation”.
In claim 4, “in exponential attenuation” in line 7 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “in an exponential attenuation”.
Claim 4 limitation “heat exchange performance of the entire heat exchanger under non-uniform velocity can be accurately assessed just depending on the performance of a single fin under various working conditions, so that related performance parameters of the heat exchanger under the non-uniform velocity can be obtained by calculating the performance of the heat exchanger under uniform velocity” would be indefinite to one skilled in the art.  The claim and specification don’t make clear what calculations or formulas are used for this or how it is determined, specifically with regards to performance of a single fin are for one skilled in the art.  Further the specification and claims do not make clear what the “related performance parameters“ are or how they are determined.
In claim 5, “the rationality” in line 2 has insufficient antecedent basis for this limitation in the claim.  It appears it should properly be “a rationality”.
The term “the rationality of face velocity distribution can be inspected, so as to offer certain guiding suggestions for the velocity of the heat exchanger and the arrangement of internal parts, and to provide reference for the optimization of the shape of the heat exchange” in claim 5 is unclear and indefinite to one skilled in the art as to what this presentation is supposed to be or how the rationality is determined or calculate, what the certain suggestions are or could be, or how they are determined, or how the shape of the heat exchanger could be modified to optimize is determined or calculated.
Claims 2-5 are rejected due to dependence from one or more of the above rejected claims.

Claim Rejections - 35 USC § 101
The claims are not currently rejected 35 U.S.C. 101, but examiner encourages applicant to review and make certain that the claims properly meet 101 requirements while correction the above 112 rejections.  Current status is not able to be determined due to the vast indefinites of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Besant et al. (U.S. PGPub 2022/0003436), Meggers et al. (U.S. PGPub 2021/0208002), Appleby et al. (U.S. Patent 10,207,315) teach various calculations and graphing of results to determine heat exchanger viability and efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763